Citation Nr: 1611752	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder with alcohol abuse and substance abuse (PTSD), evaluated as 30 percent disabling prior to September 13, 2014; and 100 percent since.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 13, 2014.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to July 1994.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied a rating higher than 30 percent for PTSD with alcohol abuse.

A March 2009 rating decision granted a temporary 100 percent rating for the Veteran's hospitalization for PTSD, from August 13 to September 30, 2008.

In November 2013, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In a March 2014 decision, the Board granted secondary service connection for substance abuse (cocaine and cannabis) as the result of service-connected PTSD.  The Board remanded the increased rating claim for PTSD, and the claim for a TDIU as per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), to the Agency of Original Jurisdiction (AOJ) for further development.

In a March 2015 decision, the RO granted a 100 percent rating for PTSD with alcohol abuse and substance abuse, effective September 13, 2014.  

In light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. at 242 and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.

The issue of entitlement to SMC at the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 13, 2014, and throughout the appeal period, PTSD has effectively resulted in total social and occupational impairment throughout the appeal period.

2.  A TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for a TDIU and a higher rating for PTSD arose at essentially the same time and are essentially premised on the same evidence; the Veteran's other service-connected disabilities have a combined rating of 10 percent.


CONCLUSION OF LAW

1.  Prior to September 13, 2014, the schedular criteria for a rating of 100 percent for PTSD have been met, other than from August 13 to September 30, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU prior to September 13, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, which pertains to PTSD, at 38 C.F.R. § 4.130, provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name

Contentions

The Veteran contends that the severity of his PTSD disability renders him permanently unemployable.  See February 2009 statement and September 2009 substantive appeal.  

The Veteran was in a homeless shelter and drug program in 2007 and an in-patient PTSD program for eight weeks in September 2008.  See Board hearing transcript at page 4.  He last worked in 2007, before entering the shelter, and worked for P Income Taxes and a school system in 2006.  He was on probation as a behavior intervention specialist in the school system and was terminated because of a 1998 substance abuse charge for possession of marijuana.  Id. at 6.  

The Veteran went into a "spiral" in 2006 that led to his 2008 hospitalization.  Id. at 7.  He had frequent panic attacks, such that it affected his ability to be tested for sleep apnea because he could not use the mask.  Id. at 9.  His only income was from his VA disability benefits, and mental health providers were unable to point him in a direction to change anything.  Id. at 13.

Thus, the Veteran contends that his PTSD disability renders him completely unemployable and totally disabled.

Evidence

On September 28, 2007, VA received the Veteran's current increased rating claim for PTSD.

VA medical records, dated from 2007 to 2014, show that the Veteran's psychiatric disability was treated with regular outpatient supportive therapy, and prescribed medication that he eschewed in favor of self-medication with alcohol and marijuana.    

The evidence includes an August 28, 2007 VA Substance Abuse Treatment Screening note when the Veteran was evaluated for admission.  He was homeless and lived with a friend.  From September to November 2007, the Veteran successfully completed the domiciliary residential rehabilitation program for substance abuse treatment.  During this time, he reported that he was jobless and had not worked in almost two years.  A November 2007 discharge record shows that his GAF score was 55.  

November 2007 through January 2008 Vocational Rehabilitation notes reveal that the Veteran was in a work clinic.  His back disability prevented him from performing some duties.  He was frustrated with not being able to obtain employment internally and externally.  On November 14, 2007, a Vocational Rehabilitation specialist observed that the Veteran spoke slowly and often seemed distant and in deep thought.  The Veteran spoke intelligently and experienced some difficulty understanding his PTSD symptoms but was striving to understand them.

During a January 2008 VA examination for PTSD, the Veteran reported that he was divorced and lived at home with his parents.  He had a good relationship with one of his children and the other two lived out of state.  The Veteran had a few friends and did volunteer work.  He enjoyed sports but was unable to participate as much as he used to due to back problems.  The Veteran denied suicide attempts and reported one fist fight in 2007.  He was verbally aggressive.

The Veteran's PTSD symptoms included recurrent intrusive recollections of traumatic events, avoidance, sleep and concentration difficulty, irritability, and hypervigilance.  When first evaluated for PTSD in 1994, he said he was depressed and anxious.  The Veteran self-medicated.

The examiner noted that the Veteran was clean, and casually and appropriately dressed.  His speech was unremarkable but evasive.  The Veteran was cooperative, his affect was normal, and his mood was dysphoric.  He was oriented.  His thought process was rambling, illogical, and evasive, and showed circumstantiality and tangentiality.  Thought content was unremarkable.  There were no delusions or hallucinations.  The Veteran understood the outcome of his behavior and partially understood that he had a problem.  His remote memory was normal and his recent memory was mildly impaired.

The Veteran had obsessive behavior, reporting that he was perfectionistic and liked things in a certain way.  He denied having homicidal or suicidal thoughts, or panic attacks.  The Veteran had fair impulse control.  He reported being in fist fights and felt he was provoked, including one episode in 2007.

The Veteran told the examiner that he had "different personalities".  He had an "angry personality that scares" him, and mood swings.  The Veteran had a time when he had a gambling problem.  He also had drug charges and sold drugs. 

The Veteran last worked in 2007 and was let go because his security check showed he had charges.  The examiner commented that the Veteran had problems sleeping, drug problems, problems trusting others, became homeless, and was irritable.  PTSD was believed to cause these changes.  Substance abuse was secondary to PTSD.  The examiner did not think it likely that the Veteran would improve.  A GAF score of 55 was assigned.

June 2008 VA medical records reveal that the Veteran sought future treatment in the in-patient PTSD program.  A June 20, 2008 Addendum indicates that he sought treatment for PTSD as soon as he returned from the war due to nightmares, depression, hypervigilance, and short term memory loss.  He reported a great relationship with the older two of his three children; and his younger child lived with his ex-wife.  The Veteran earned a Bachelor of Social Work degree in 2006 but was unable to find work.  He thought the degree would change his life but it did not.

VA hospitalized the Veteran for treatment of a PTSD relapse from August to September 2008.  An August 13, 2008 Admission Evaluation Note indicates that he reported seeing images out of the corner of his eye.  He was unemployed, had a social work degree, and had not worked in the field.  

A Suicide Risk Assessment performed that day reflects that the Veteran had thoughts of taking his life, but no intent or plan.  The thoughts ran through his mind at times but were never serious and he would never harm himself.  He was not considered a suicide risk.

A Psychiatry Initial Evaluation Note, prepared on August 13, 2008, shows that the Veteran was aloof, guarded, and apathetic, with a constricted affect.  He had no meaningful social life since his return from the Persian Gulf War with PTSD.  The Veteran was a loner, with persistent feelings of isolation, poor short term memory and concentration, insomnia, survivor guilt, other guilt, anger, and sadness.  He was appropriately dressed with good personal hygiene, and oriented.  His GAF score was 35. 

A September 2008 discharge summary prepared by the program medical director indicates that the Veteran's GAF score was 35.  The physician considered the Veteran "not employable due to chronic severe PTSD, permanent, with persistent symptoms and frequent flare-ups having an adverse impact on several of his physical illnesses."

Outpatient psychiatric visits, between October 2008 and December 2009, discuss the Veteran's depression and anxiety, fair concentration, insight, and judgment, and poor impulse control.  In February 2009, his psychiatrist observed that he was well groomed, and encouraged him to try and seek employment.  GAF scores of 55 (in October 2008) to 65 (in February 2009) were assigned, indicative of moderate to mild impairment.

The VA outpatient records, dated from 2009 to 2014, describe the varied intensity of the Veteran's psychiatric symptoms.  He obtained independent housing in mid-2009 and received regular, scheduled, monthly home visits from social workers, who noted he was oriented, well-groomed, and casually dressed. 

A March 2009 social worker psychosocial assessment includes the Veteran's reports of suicidal ideation but that he would not kill himself.  He had difficulty entering the workforce after service due to PTSD symptoms, and had work experience stocking groceries, in construction, and at car washes.

A September 2010 nurse practitioner psychiatry record includes the Veteran's complaints of mood swings, nightmares, panic attacks, paranoia, isolation, and intense anger.  He felt intense anger at the government with the slowness of his claim.  The Veteran was frustrated that he could not work without fear of having his claim thrown out.

In February 2011, the Veteran reported feeling depressed and confused, and had decreased self-esteem.  He felt guilty about people he had to kill and angry.  

In March 2011, the Veteran admitted to having maladaptive coping skills, e.g., marijuana use.  In May 2011, a psychologist noted that the Veteran was unable to decrease his anger towards the government and the military.

A psychologist noted in August 2011 that the Veteran had a desire for change with no motivation.  He had no plans to abstain from alcohol and marijuana use and understood that it impeded effective treatment.

In December 2011, a nurse practitioner observed that the Veteran had flashbacks, nightmares, and difficulty forming relationships. 

A December 12, 2012 mental health clinic social work note includes the Veteran's complaints of panic attacks and nightmares, and that he was becoming more isolative.  He sometimes did not put clothing on for three or four days.  The Veteran had spurts of depression and moods when he did not sleep, and his mind was constantly beating him up.

According to a February 2013 social work note, the Veteran was struggling and did not want to ask for assistance.  He had insomnia, spent his time keeping his young daughter and helping with his grandchildren, and attended VA mental health appointments.  The Veteran attended the Vet Center but felt he was becoming too dependent on the therapist.  He admitted to not taking psychotropic medications because he did not like how they made him feel.   

The Veteran told the September 2014 VA examiner that he had not attempted to seek employment due to what the medical director stated in September 2008 (declaring him unemployable).

In December 2014, the Veteran reported having panic attacks very often.

Analysis

After considering all of the objective medical evidence of record, and with resolution of reasonable doubt in the Veteran's favor, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met, as his PTSD has effectively resulted in total occupational and social impairment prior to September 13, 2014, and throughout the appeal period, other than from August 13 to September 30, 2008.  See 38 C.F.R. § 4.21 (2015) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 (2015).  In fact, in the September 2008 discharge record, the VA program medical director stated that the Veteran was not employable due to chronic severe PTSD that was permanent with persistent symptoms and frequent flare-ups that had an adverse impact on several of his physical illnesses.  

While the January 2008 VA examiner considered the Veteran less disabled, the examiner reported that the Veteran's thought process was illogical, with evasive signs of rambling, circumstantiality, and tangentiality.  There were issues with violence, obsessive behavior, and the Veteran's report having difference personalities.  He also complained of depression, anxiety, and suspiciousness.  Such findings are not inconsistent with the severe to total impairment described by the VA medical director in September 2008.  

The 2009 to 2014 outpatient records describe the Veteran as oriented, but do not reflect less severe psychiatric symptoms.  In fact, they reflect his anger, poor impulse control, difficulty forming relationships, and lack of motivation.  While clinicians described the Veteran as well-groomed, he admitted to going three to four days at a time without putting on clothing.  The severity of his psychiatric disability has been such, that it has necessitated regular, monthly supportive home visits just for him to maintain his independent living.

The VA examiner and treating psychiatrists assigned GAF scores that ranged from 35, commensurate behavior considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or an inability to function in almost all areas, to 65, indicative of mild impairment   

Further, the Veteran's PTSD symptomatology has included his report of seeing images out of the corner of his eye, significant sleep difficulty, frequent combat-related intrusive thoughts, nightmares, and flashbacks, discomfort and anxiety around people, difficulty trusting, and concentration problems.  He had panic attacks and was easily frustrated, angered, and upset.  The record also establishes that he has been treated for over eight years for chronic, debilitating symptoms non-dissociable from the service-connected PTSD, which included nightmares and sleep difficulty, intrusive thoughts and flashbacks, depression, panic attacks, easy anger and irritability, concentration problems, and anxiety around others that, for all intents and purposes, precluded him from gainful employment.  See e.g., Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

From the objective and competent medical evidence of record, it is not unreasonable to conclude that the Veteran's service-connected PTSD essentially rendered him incapable of gainful employment and rendered him totally disabled due to its chronic and severe symptoms prior to September 13, 2014, and throughout the appeal period.  In reaching this conclusion, the Board recognizes that the Veteran's inability to work at times has been attributed to substance abuse-related issues and his preference to self-medicate.  The Veteran's alcohol abuse and substance abuse (cannabis and cocaine) are due to his PTSD.  Thus, his inability to work due to alcohol and substance abuse is part and parcel of his service-connected PTSD disability.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria prior to September 13, 2014.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2015). 

II. TDIU

The Veteran would not be entitled to a TDIU for the same disability for which a 100 percent rating is in effect.  Buie.  He has other service-connected disabilities, but these have a combined rating of 10 percent and there is no allegation or evidence that they cause unemployability apart from the TDIU.  This action renders moot the claim for a TDIU from September 13, 2014.  The Veteran would not be entitled to a TDIU for the same disability for which a 100 percent rating is in effect.  Buie v. Shinseki, 24 Vet. App.  242, 250 (2011).  The appeal as to the TDIU issue is therefore, dismissed as moot.  

ORDER

A 100 percent rating for PTSD is granted prior to September 13, 2014.

The appeal as to entitlement to a TDIU is dismissed.


REMAND

The issue of entitlement to SMC at the housebound rate is another potential element of increased ratings.  See Bradley v. Peake, 22 Vet. App. at 280.  That benefit is provided when there is a service connected disability rated total; and additional service connected disability ratable at 60 percent or more; or where there is a single service connected disability rated total and is permanently housebound.  38 U.S.C.A. § 1114(s) (West 2014).  It is raised in this case by the Board's grant of a 100 percent rating for PTSD prior to September 13, 2014, and the RO's grant of that rating thereafter.  Bradley.  The Veteran does not have additional disability totalling 60 percent, but is potentially entitled to SMC at the housebound rate on the basis of being housebound

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to whether the Veteran's service-connected disabilities would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life.  The examiner should provide reasons for the opinion.

2.  Adjudicate whether the Veteran is entitled to SMC at the housebound rate.  If this benefit is not fully granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


